Citation Nr: 1110214	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-22 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches to include as due to a neck disability. 

3.  Entitlement to service connection for a right shoulder disability to include as due to a neck disability.

4.  Entitlement to service connection for a left shoulder disorder to include as due to neck a disability.

5.  Entitlement to service connection for numbness and tingling of the right upper extremity to include as due to a neck disability.

6.  Entitlement to service connection for numbness and tingling of the left upper extremity to include as due to a neck disability. 

7.  Entitlement to service connection for numbness and tingling of the right lower extremity.



8.  Entitlement to service connection for numbness and tingling of the left lower extremity.

9.  Entitlement to service connection for chronic left knee strain to include as secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 28, 1979, to August 10, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.







REMAND 

The Veteran asserts that during basic training he was pushed down a flight of stairs and he sustained a neck injury, resulting in the disabilities he now claims, except for the left knee disability.  He states that he was hospitalized for 10 days. While the service treatment records have been obtained, it is not clear that in-patient records identified by the Veteran were requested. 

As VA has a duty to assist in obtaining federal records unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, further development under the duty to assist is necessary. 38 C.F.R. § 3.159(c)(2).

On the claim of service connection for a left knee disability, on VA examination in February 2008, the diagnosis was left knee strain.  The VA examiner found that it was not at least as likely as not that the left knee strain was related to the [service-connected] right knee.  But the examiner did not adequately addressed aggravation. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal custodian:

a).  In-patient records from the Naval Regional Medical Center Annex, Naval Training Center, Orlando, Florida, for June and July 1979.  [The Annex and Naval Training Center have been closed].  

b). In-patient records from the Naval Regional Medical Center, Orlando, Florida, for June and July 1979.  




If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  On the claim of service connection for a left knee disability, afford the Veteran a VA examination to determine:

Whether it is at least as likely as not (probability greater than 50 percent), as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:  

a).  The current left knee disability is related to the assessment of [left] chondromalacia of the patella in June 1979 in service; or, alternatively, 

b).  The current left knee disability is caused by or aggravated by the service-connected right knee disability.  

In this context, the term "aggravation" means a permanent increase in the left knee disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected right knee as contrasted to a temporary worsening of symptoms.






c).  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the finding in service of chondromalacia is not more likely than any other to cause the Veteran's current left knee disability or the service-connected right disability is not more likely than any other to cause or aggravate the current left knee disability and an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be provided to the examiner for review.

3.  On completion of the foregoing, the claims should be adjudicated.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


